Title: From Thomas Jefferson to Steuben, 26 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond April 26th. 1781.

An Officer from Cumberland having called on me this morning to direct what should be done with his unarmed Men, I took the Liberty by him of stating to you the order in which I thought the Militia should be discharged. I did this hastily while he was waiting and must now on more mature Reflection beg leave to correct  in some Degree what I then wrote and to take up the whole subject.
Fauquier, Loudoun, Caroline, Albemarle, Fluvanna, Goochland, Henrico, Culpeper, Frederic, Hampshire, Berkeley, Shenan-doah, Orange and Louisa are Still relied on for the Service of May and June as I informed you in a Letter of the 19th. instant, as is also Spotsylvania which at the Time of writing that Letter we expected would have been stopped by the enemy going up Potow-mac. These being not come in and the enemy approaching, we called for the whole of Prince George, Dinwiddie, Chesterfield, Powhatan, Henrico, Hanover, Goochland and half of Cumberland and Amelia to form an Opposition until the Counties first named should get in. Whenever therefore the Business of discharging may be commenced the following is the order in which we would wish Discharges to be given, first Prince George, Dinwiddie and Chesterfield because exposed and their Draught not over. Next Powhatan because somewhat exposed and their draught not over. Then Cumberland, Amelia and Hanover because their Draught is not over, lastly Henrico and Goochland except the fourth meant to be kept during the Months of May and June. I must beg the Favour of you to consider this as altogether superseding my first letter of this Date on the Same Subject. It is possible that a Change of Position by the enemy, by exposing Counties now considered as safe and rendering those safe which are now exposed, may induce a Change in this Arrangement. Should this happen, I will take the Liberty of noting it to you.
I am very sorry that we have discharged several hundreds of the Hanover militia before we had considered the subject and settled the order in which Discharges should be given; As it so happened, we think it better not to recall them. I have the Honour to be with great Respect Sir Your most obedient Servant,

Th: Jefferson

